                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                                                      UNITED STATES DISTRICT COURT
                                   8
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                  10     RONALD ROLLINGS,                                Case No. 20-cv-01112 NC (PR)
                                  11                     Plaintiff,
                                                                                         ORDER OF TRANSFER
                                  12              v.
Northern District of California
 United States District Court




                                  13     WARDEN, et al.,
                                  14                     Defendants.
                                  15
                                  16          Plaintiff, a federal inmate proceeding pro se, filed a civil rights action pursuant to
                                  17   42 U.S.C. § 1983. The events of which Plaintiff complains occurred at the Federal
                                  18   Correctional Institution, Terminal Island, which is located in San Pedro, CA. The
                                  19   institution is within the Central District of California. See 28 U.S.C. § 84(b). Venue
                                  20   therefore is proper in the Central District of California, and not in this one. See 28 U.S.C.
                                  21   § 1391(b). Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this
                                  22   case is TRANSFERRED to the United States District Court for the Central District of
                                  23   California. The Clerk of the Court is directed to transfer the case forthwith.
                                  24          IT IS SO ORDERED.
                                  25   DATED:          February 21, 2020                 __________________________
                                  26                                                     NATHANAEL M. COUSINS
                                                                                         United States Magistrate Judge
                                  27
                                  28
                                       Case No. 20-cv-01112 NC (PR)
                                       ORDER OF TRANSFER
